DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 10-17 & 21-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rhodes (US 2015/0297888).

Rhodes discloses:

1. A device (e.g., element 6) configured to deliver an electrical interferential treatment, comprising a series of electrodes (e.g., elements 44-46) configured to be applied to a patient; and a system configured to deliver beat frequencies in a first range through the electrodes (e.g., via the disclosed electrical interferential therapy device 12 that can be adjust the intensity of electrical pulses to a desirable beat frequencies); the system being configured to measure an indicator of autonomic nervous system activity and thereby determine a level of autonomic nervous system activity in the first range of beat frequencies (e.g., via the disclosed sensors 18, 20); and the system being configured to modify the 

2. The device of claim 1 wherein the second range of beat frequencies is within the first range of beat frequencies (e.g., [0020]-[0021] & [0028]-[0030]).

3. The device of claim 1 wherein the second range of beat frequencies extends past one end of the first range of beat frequencies (e.g., [0020]-[0021] & [0028]-[0030]).

4. The device of claim 1 wherein the system is configured to adjust the range of delivered beat frequency in response to the indicator (e.g., [0022]-[0023]).

5. The device of claim 1 wherein the system is configured to apply a treatment to the patient using the second range of beat frequencies (e.g., [0020]-[0021] & [0028]-[0030]).

7. The device of claim 5 wherein the second range of beat frequencies is a single value (e.g., [0020]-[0021] & [0028]-[0030]).


8. The device of claim 5 further comprising a first set of garments configured to be attached to lower limbs of a patient, a second set of garments configured to be attached to upper limbs of a patient, the electrodes being attached to the garments and configured to receive interferential beats, and the 

9. The device of claim 5 wherein the system is configured to apply an interferential treatment to a patient using the second range of beat frequencies when the second indicator indicates an increased reaction by the autonomic nervous system (e.g., [0015], [0020]-[0021] & [0028]-[0030]).

10. The device of claim 1 wherein the first range of beat frequencies is a small fraction of 1-150 Hz [e.g., 0020].

11. A method of interferential treatment, comprising applying electrodes to a patient and delivering a first range of beat frequencies to the electrodes, measuring an indicator of autonomic nervous system activity and determining a level of autonomic nervous system activity in the first range of beat frequencies; and modifying the level of autonomic nervous system activity by adjusting the beat frequency range to overlay the first range of beat frequencies; and measuring a second different of autonomic nervous system activity {e.g., [0015]-[0016], [0020]-[0021], [0027]-[0028] & (Figs. 1-2)}.

12. The method of claim 11 wherein the first indicator is skin temperature and the second indicator is skin impedance [e.g., 0016].

13. The method of claim 11 wherein, during an interval in the treatment, applying a third range 15 of beat frequencies through the electrodes, measuring a third different indicator of autonomic nervous system activity and determining a third level of autonomic nervous system activity, the third range of beat frequencies being within the second range of beat frequencies and modifying the treatment to the 

14. The method of claim 11 applying a treatment to the patient including the second range of beat frequencies (e.g., [0020]-[0021] & [0028]-[0030]).

15. The method of claim 14 wherein the second range of beat frequencies is narrower than the first range of beat frequencies (e.g., [0020]-[0021] & [0028]-[0030]).

16. The method of claim 14 wherein the first range of beat frequencies is a small fraction of 1- 150 Hz [e.g., 0020].

17. The method of claim 14 wherein at least some of the electrode are located on a limb of the patient, the second indicator is skin impedance and the second indicator is measured on the same limb as the at least some of the electrodes {e.g., [0024]-[0025] & (Fig 2)}.

21.  A device configured to deliver an electrical interferential treatment, comprising a series of electrodes continued to be applied to a patient; and a system configured to deliver beat frequencies in a first range through the electrodes; the system being configured to measure a first indicator of autonomic nervous system activity and thereby determine a level of autonomic nervous system activity in the first range of beat frequencies; the system being configured to deliver a beat frequency in a second range of beat Frequencies overlaying the first range of beat frequencies as measured by the second indicator; and the system being configured to measure a second different indicator of autonomic 

22.  The device of claim 21 wherein the second range of beat frequencies is narrower than the first range of beat frequencies (e.g., [0020]-[0021] & [0028]-[0030]).

23. The device of claim 21 wherein the second range of beat frequencies extend past one end of the first range of beat frequencies (e.g., [0020]-[0021] & [0028]-[0030]). 

24.  The device of claim 21 wherein the system is configured to adjust the range of delivered beat frequency in response to the second indicator (e.g., [0020]-[0021] & [0028]-[0030]).

25.  The device of claim 21 wherein the system is configured to apply the treatment to the patient using the second range of beat frequencies when the second indicator indicates an increased reaction by the autonomic nervous system (e.g., [0020]-[0021] & [0028]-[0030]).

Response to Arguments
Applicant's arguments filed November 11, 2021 have been fully considered but they are not persuasive. The applicant argues the following points in which the examiner provides a reason(s) as to why the arguments are not persuasive:
The applicant argues that the primary prior art, Rhodes, fails to disclose, suggest and/or teach the claimed invention since the reference is silent in regards to monitoring a second different indicator while delivering a beat frequency in a second range of beat frequencies.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792